Oo OO NY A A BRB WN

MB Bo BD BO ORD BD OB OBB iwi
oO sF OO OU FF WY NHN KH SC CO MOM SY ODOURS UU UL lS

 

 

Robert F. Brennan, Esq. [S.B. #132449]

Gase 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Pagelof13 Page ID #:1393

LAW OFFICES OF ROBERT F. BRENNAN, A P.C.

2103 Montrose Avenue, Suite D
Montrose, CA 91020

Tel.: (818) 249-5291

Fax: (818) 249-4329

Email: rbrennan@brennanlaw.com

Attorney for Plaintiff
HANNAH WEINSTEIN

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

HANNAH WEINSTEIN, an individual;

Plaintiff,
vs.

EQUIFAX INFORMATION SERIVCES
LLC, a business entity; EXPERIAN
INFORMATION SOLUTIONS, INC.,

a corporation; FIDELITY CAPITAL
HOLDINGS, INC., a business entity,
form unknown; and DOES 1-10,
Inclusive,

Defendants.

 

 

Case No. 2:17-cv-08704-DSF-JEM
Hon. Dale S. Fischer

PLAINTIFF’S OPPOSITION TO
COURT’S OSC RE SANCTIONS;
DECLARATION OF ROBERT F.
BRENNAN; EXHIBITS

Hearing Date: April 22, 2019
Time: 1:30 p.m.
Ctrm: 7D

 

PLAINTIFF'S OPPOSITION TO COURT’S OSC RE SANCTIONS

 

 
Oo SF SN DH OH & BH LHe

NM BM WB BH BH BRD BRD ORD ORDO Om i a ea ea ee
Oo IT ON UO f& WwW YN S& OC DO wm NY DA wa FR WH Ww K& OC

 

HSe 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 2o0f13 Page ID #:1394

MEMORANDUM OF POINTS AND AUTHORITIES

I. INFRODUCTION

Plaintiff's counsel has not violated the court’s Standing Order on filing of
confidential documents. The timeline of events, below, explains this. |

Plaintiff made clear to Experian that she disagreed with the designation of the
Experian policy manual as a confidential document, all the way back in October and
November of 2018. (Exs. A, B and C from Jennifer Sun declaration, filed with Court
Document 59-1). The only allegedly confidential documents which plaintiff filed
were two pages from the Experian policy manual and deposition testimony concerning
those two pages. Plaintiff did not file Experian’s other confidential documents, as

these were not relevant to plaintiff's oppositions.

This court’s Standing Order in this case states:
“Tf a party [in this instance, Plaintiff Weinstein] wishes to file a
document that has been designated confidential by another party
[Experian], the submitting party [Weinstein] must give any designating
party five calendar days notice of intent to file. If the designating party
objects, it should notify the submitting party and file an application to
file documents under seal within two court days.”

Doc. 16, Standing Order, { 6, page 6:8-12 (bold added).

Relevant Timeline

The emails from March 20, 2019 to April 5, 2019 (attached as exhibits |
through 9) show that Experian’s application was filed beyond the deadline set
in the Standing Order, { 6. Experian filed its motion for summary judgment on
March 18, 2019. (Doc. 46.) Two days later, Mr. Brennan’s March 20, 2019

email immediately addressed the issue of the documents Experian had

1

 

PLAINTIFF’S OPPOSITION TO COURT'S OSC RE SANCTIONS

 

 
oOo SF Ss DH FH FF WH LY

NM NHN BR BR BO BRD BRD BRD OBR a ea ae
So ~ A Ow Fe WY NF CS OBO SB HS DH Hn BH WY YP —& ©

ase 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 3o0f13 Page ID #:1395

designated as confidential that Plaintiff would need to file with its opposition.
Ex. 1. Mr. Brennan’s March 20 email constituted formal five-days’ notice,
referencing Local Rule 79-5 (governing the sealing of documents), and
Experian’s application was due on March 25.'

Mr. Brennan’s March 20 email began the clock running on the deadline
set in Standing Order, {| 6 — Plaintiff giving “five calendar days notice of intent
to file” and Experian’s requirement to file its application within “two court
days” thereafter. This would have made the application due by March 29,
2019. Ms. Sun waited five days, until the afternoon of March 25, 2019 to
respond. She questioned the materiality of the documents and asked for more
specificity. (Ex. 2)

Mr. Brennan responded the next day, on March 26, 2019, providing
specific parts to the Hoover and Melio deposition that would be filed with the
Plaintiff's summary judgment opposition. He requested from Ms. Sun the
pages of the Methvin deposition that Experian claimed were confidential. (Ex.
3)

On March 28, Mr. Brennan followed up with the pages from the
Methvin deposition which he might use in plaintiff's summary judgment
opposition. Ex. 4.

Ms. Sun then delayed until Thursday, April 4, 2019, at 4:58 p.m., to
respond. Ex. 5. She offered no credible excuses for the long delay. It was
apparent she was delaying the matter to put pressure on Plaintiff based on
Plaintiffs’ filing deadline for the summary judgment opposition two court
days’ later — Monday, April 8, 2019.

On Friday, April 5, 2019, at 12:16 p.m., Mr. Brennan sent an email to

Ms. Sun reminding her of the Standing Order time requirements and that her

 

1TIn his March 20 email, Mr. Brennan offers to work out a briefing schedule for the

sealing motion with Experian, but Experian never took up this offer.
2

 

PLAINTIFF'S OPPOSITION TO COURT’S OSC RE SANCTIONS

 

 

 
Oo CO ~~“) DW Ww BSB WH He

NM RB bo NM BO BI RO BD ORDO et kee
ao ss) OOOO BR OW hh S| lUSOULUlUOCOlUlUlUCOUCUUA OOOO OC

ase 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 4of13 Page ID #:1396

deadline (by generous standards—assuming the clock ran from the March 28
email and not the earlier March 20 email) was April 2, 2019. Mr. Brennan
indicated that Plaintiff may be filing the opposition that day, April 5th, or on
Monday, April 8, without any sealed documents. Ex. 6.

Ms. Sun replied shortly thereafter indicating she expected more time to
meet and confer. Ex. 7. Mr. Brennan followed with a second, lengthy email on
April 5, at 2:53 p.m., setting forth in detail Plaintiff's position that Experian
had not acted with diligence in filing an application to seal. Ms. Sun responded
at 3:20 p.m., essentially saying that Plaintiff's counsel should work over the
weekend and wait until the due date of Monday, April 8, to file. This made
little sense since there was no sealing order in place, and Plaintiff could not be
expected to file redacted papers on April 8, because plaintiff would be filing
her opposition without critical supporting evidence. Ex. 8.

Mr. Brennan responded at 3:30 p.m., stating that he had to file on
Friday, April 5, because his paralegal, who handles the filings in this case, was
in the midst of a family emergency. She made arrangements to be available on
Friday so she could be free, if necessary, on Monday to be with her family.

Ex, 9,

Brennan’s March 20 email advised Ms. Sun which “confidential”
documents plaintiff would need for her opposition. With these emails,
Experian’s sealing application was due on March 25. Indulging Experian that
Mr. Brennan’s follow-up emails somehow extended Experian’s deadline, then
the last possible day to file the application was April 2, based on the court’s
Standing Order, para. 6. Yet, Experian delayed until 11:30 p.m. (30 minutes
before midnight) on April 5 — three full days after the absolute last day
deadline for filing its sealing application. Document nos. 59 and 60.

Experian filed its application to seal at 11:30 p.m. on the court day

before Plaintiff's summary judgment opposition was due. The actual intention

3

 

PLAINTIFF'S OPPOSITION TO COURT’S OSC RE SANCTIONS

 

 

 
oO Oo 4 OA UW fF Ww WY —

Mm NH NB BR BR BR OND ORO ORD OO nm iets
oo sn OH OH BP WN & TCT CO WO HS HD HH B&B WY KH KF ©

Be 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page5of13 Page ID #:1397

of the timing of Experian’s filing was to disrupt or make impossible plaintiff
filing her oppositions—with no sealing order in place, plaintiff probably would
have to file her oppositions without critical evidence, or Experian would cry
foul.

Experian provided plaintiff with xo notice, no warning whatsoever that
it would be filing its application to seal close to midnight on April 5. When
Mr. Brennan emailed Experian’s counsel that he would be filing the opposition
on April 5, then Experian suddenly claimed that it wanted to further meet and
confer and was preparing redacted documents for plaintiff’s filing. (Exs. 6 and
7--email exchange between Brennan and Sun of April 5, 2019) How
Experian’s 11-hour gesture would have helped plaintiff, no one knows—
plaintiff still had to file evidentiary exhibits to support her opposition, and the
redacted documents would lack the necessary evidence.

If Experian actually believed the information should be sealed, it would have
acted diligently to file its application immediately, rather than “playing a game of
chicken” and brinksmanship to put pressure on Plaintiff at the last possible moment
while Plaintiff was preparing the summary judgment opposition papers for filing.
There is no reason Experian could not have acted diligently and filed its application

sooner, within the time frame provided in the court’s Standing Order.

Plaintiff Did Not Need to Challenge Experian’s Confidentiality
Designation with the Magistrate Judge Before Filing Her Summary
Judgment Oppositions

The Court’s April 10, 2019 Order to Show Cause advises that Plaintiff's
counsel must explain why he did not challenge Experian’s confidential
designations pursuant to the Protective Order signed by Magistrate Judge
McDermott. Plaintiff's counsel responds that the court’s Standing Order

provided a mechanism for Experian to secure a sealing order for its documents,

4

 

PLAINTIFF'S OPPOSITION TO CGURT’S OSC RE SANCTIONS

 

 

 
Cake 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 6 of 13 Page ID #:1398

Oo FO ~4 DR tA BR WH WN —

mM Ww Nh Ww Bw BR OR BRD ORDO Oe mmm mm ie
os DH UO BW KN SK CO Oo wo HY DH A B® YH HY KS 2

 

 

which plaintiff could have then followed to file its opposition under seal.
Experian did not follow that procedure, and has provided this court with no
explanation whatsoever for its failure.

Even if plaintiff had filed a motion chailenging the confidential
designation with Magistrate Judge McDermott, and even if Experian had won
that motion, Experian still would have had to file an application to seal
pursuant to the Court’s Standing Order. Plaintiff has no mechanism to obtain a
sealing order for Experian documents—no access to Experian witnesses to
make the necessary showing of good cause, no ability to file documents on
Experian’s behalf.

Plaintiff's counsel gave Experian’s counsel repeated notices that it
would be filing Experian’s allegedly confidential documents with plaintiff s
opposition. Plaintiff's counsel’s notices were all wel! within the time limits
specified by the court’s Standing Order for summary judgment motions.

Plaintiff's counsel assumed that Experian would likewise follow the
Standing Order and move for a sealing order for plaintiffs exhibits. As
detailed above, Experian failed to do so within the time specified in the
Standing Order.

Had Experian moved for a sealing order pursuant to the Court’s
Standing Order, plaintiffs counsel would have had a mechanism for sealing
the exhibits, and would have followed it.

Experian’s Application Constitutes Gamesmanship. Experian’s timing of the
application was calculated to make more difficult, if not impossible, the filing of
Piaintiff’s summary judgment opposition papers. The obvious purpose of Experian’s
application was to interfere with the filing of Plaintiff's opposition papers, not because

the documents in question meet the tests for the sealing of documents.

5

 

PLAINTIFF’S OPPOSITION TO COURT'S OSC RE SANCTIONS

 
i

Co Oo Ss DA TA S&S Ww BHF

Nm NH NN BR BR BRD BRD eee
oO sD UO FF WwW NM KH CS Oo wo HN OH A FB Owe YU eS

 

 

se 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 7 of 13 Page ID #:1399

Plaintiff's Counsel Has Kept Experian’s Confidential Documents Private
Out of Professional Courtesy and Because of a Long-Standing Professional
Relationship with Experian’s In-House Counsel Abril Turner: Mr. Brennan
makes the following statement in the fourth paragraph of Ex. 6, Mr. Brennan’s April 5

email to Ms. Sun:

“I have a long and professional history with Abril Turner. As a courtesy
to her, I will do nothing to make the documents or deposition excerpts more
public (no posting on the internet, no sharing with other attorneys) until
resolution of your motion to seal. If you file a motion to seal, as mentioned, I

will be filing an opposition.”

Mr. Brennan has observed the promise he made to Experian’s counsel. While
Mr. Brennan disagrees that the documents deserve confidential status, he has observed
his promise and has not shared them with anyone who has not signed Experian’s

confidentiality clause—last page of Experian’s protective order.

Dated: April 16, 2019
LAW OFFICES OF ROBERT F. BRENNAN, A P.C.

By: /s/ Robert F_ Brennan

Robert F. Brennan
Attorney for Plaintiff
HANNAH WEINSTEIN

6

 

PLAINTIFF'S OPPOSITION TO COURT’S OSC RE SANCTIONS

 
oO fo SF DB OH fF WY BH

Mm bo Fw PR BO BRO BRD ORD ORDO mm mmm | ee
eo ss} DH UO & WY NH S& OD CO Se YH DH Nn Bh WH BY S&S

 

Se 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 8 of13 Page ID #:1400

DECLARATION OF ROBERT F. BRENNAN

I, Robert F. Brennan, declare:

1. | am attorney for Plaintiff Hannah Weinstein in this case, and if called upon
to testify to the matters set forth in this declaration, I could do so truthfully and
competently from personal knowledge.

2. Exhibits: all exhibits are true copies of emails exchanged between Jennifer
Sun, Esq. and me between March 20, 2019 and April 5, 2019.

3. Exhibit 1: email dated March 20, from Brennan to Sun. Ex. 2: email dated
March 25, from Sun to Brennan. Ex. 3: email dated March 26 from Brennan to Sun.
Ex. 4: email dated March 28 from Brennan to Sun. Ex. 5: email from Sun to
Brennan dated April 4. Ex. 6: email dated April 5 from Brennan to Sun. Ex. 7:
Email dated April 5 from Sun to Brennan. Ex. 8: two-page email from Brennan to

Sun dated April 5. Ex. 9: Email from Brennan to Sun dated April 5.

Relevant Timeline

4, The emails from March 20, 2019 to April 5, 2019 (attached as
exhibits 1 through 9) show that Experian’s application was filed beyond the
deadline set in the Standing Order, 4 6. Experian filed its motion for summary
judgment on March 18, 2019. (Doc. 46.) Two days later, my March 20, 2019
email immediately addressed the issue of the documents Experian had
designated as confidential that Plaintiff would need to file with its opposition.
Ex. 1. My March 20 email constituted formal five-days’ notice, referencing
Local Rule 79-5 (governing the sealing of documents), and Experian’s
application was due on March 25.

5. My March 20 email began the clock running on the deadline set in
Standing Order, { 6 ~ Plaintiff giving “five calendar days notice of intent to
file” and Experian’s requirement to file its application within “two court days”

thereafter. This would have made the application due by March 29, 2019. Ms.

7

 

PLAINTIFF’S OPPOSITION TO COURT’S OSC RE SANCTIONS

 

 
oO oOo ~ A Ow fF Ww he

NY NM WM Hw MM YM KN bh Se Oe Se Se Se ee Oe eS eS oe

oO)

Be 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 9of13 Page ID #:1401

Sun waited five days, until the afternoon of March 25, 2019 to respond. She
questioned the materiality of the documents and asked for more specificity.
(Ex. 2)

6. I responded the next day, on March 26, 2019, providing specific parts
to the Hoover and Melio deposition that would be filed with the Plaintiff's
summary judgment opposition. I requested from Ms. Sun the pages of the
Methvin deposition that Experian claimed were confidential. (Ex. 3)

5. On March 28, I followed up with the pages from the Methvin
deposition which he might use in plaintiff's summary judgment opposition. Ex.
4,

6. Ms. Sun then delayed until Thursday, April 4, 2019, at 4:58 p.m., to
respond. Ex. 5. She offered no credible excuses for the long delay. It was
apparent she was delaying the matter to put pressure on Plaintiff based on
Plaintiffs’ filing deadline for the summary judgment opposition two court
days’ later — Monday, April 8, 2019.

7. On Friday, April 5, 2019, at 12:16 p.m., I sent an email to Ms. Sun
reminding her of the Standing Order time requirements and that her deadline
(by generous standards—assuming the clock ran from the March 28 email and
not the earlier March 20 email) was April 2, 2019. I indicated that Plaintiff
may be filing the opposition that day, April Sth, or on Monday, April 8,
without any sealed documents. Ex. 6.

8. Ms. Sun replied shortly thereafter indicating she expected more time
to meet and confer. Ex. 7. I followed with a second, lengthy email on April 5,
at 2:53 p.m., setting forth in detail Plaintiffs position that Experian had not
acted with diligence in filing an application to seal. Ms. Sun responded at 3:20
p.m., essentially saying that I should work over the weekend and wait until the
due date of Monday, April 8, to file. This made little sense since there was no

sealing order in place, and Plaintiff could not be expected to file redacted

8

 

PLAINTIFF’S OPPOSITION TO COURT’S OSC RE SANCTIONS

 

 

 
Oo Oo HY DR NH BR WwW NY

BM NO BD BRD RD RD RD OD eee
oO ~~ DH Hh F&F WS NH KS SF OO CO sa DH th BR WY HH KS 6

4

 

$e 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 10o0f13 Page ID #:1402

papers on April 8, because plaintiff would be filing her opposition without
critical supporting evidence. Ex. 8.

9. L responded at 3:30 p.m., stating that I had to file on Friday, April 5,
because my paralegal, who handles the filings in this case, was in the midst of
a family emergency. She made arrangements to be available on Friday so she
could be free, if necessary, on Monday to be with her family. Ex. 9.

10. My March 20 email advised Ms. Sun which “confidential”
documents plaintiff would need for her opposition. With these emails,
Experian’s sealing application was due on March 25. Indulging Experian that
my follow-up emails somehow extended Experian’s deadline, then the last
possible day to file the application was April 2, based on the court’s Standing
Order, para. 6. Yet, Experian delayed until 11:30 p.m. (30 minutes before
midnight) on April 5 — three full days after the absolute last day deadline for
filing its sealing application. Document nos. 59 and 60.

11. Experian filed its application to seal at 11:30 p.m. on the court day
before Plaintiff's summary judgment opposition was due. The actual intention
of the timing of Experian’s filing was to disrupt or make impossible plaintiff
filing her oppositions—with no sealing order in place, plaintiff probably would
have to file her oppositions without critical evidence, or Experian would cry
foul.

12, Experian provided plaintiff with no notice, no warning whatsoever
that it would be filing its application to seal close to midnight on April 5.
When I emailed Experian’s counsel that I would be filing the opposition on
April 5, then Experian suddenly claimed that it wanted to further meet and
confer and was preparing redacted documents for plaintiff's filing. (Exs. 6 and
7--email exchange between Sun and me of April 5, 2019) How Experian’s

11"-hour gesture would have helped plaintiff, no one knows—plaintiff still had

9

 

PLAINTIFF'S OPPOSITION TO COURT’S OSC RE SANCTIONS

 

 
 

Case 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 11of13 Page ID #1403
1 ||to file evidentiary exhibits to support her opposition, and the redacted
2 ||documents would lack the necessary evidence.
3 13. If Experian actually believed the information should be sealed, it would
4 || have acted diligently to file its application immediately, rather than “playing a game
5 |/of chicken” and brinksmanship to put pressure on Plaintiff at the last possible
6 ||moment while Plaintiff was preparing the summary judgment opposition papers for
7 || filing. There is no reason Experian could not have acted diligently and filed its
8 || application sooner, within the time frame provided in the court’s Standing Order.
9
10 Plaintiff Did Not Need to Challenge Experian’s Confidentiality
11 |) Designation with the Magistrate Judge Before Filing Her Summary
12 || Judgment Oppositions
13 14. The Court’s April 10, 2019 Order to Show Cause advises that I must
14 ||/explain why J did not challenge Experian’s confidential designations pursuant
15 ||to the Protective Order signed by Magistrate Judge McDermott. I respond that
16 || the court’s Standing Order provided a mechanism for Experian to secure a
17 || sealing order for its documents, which plaintiff could have then followed to file
18 || its opposition under seal. Experian did not follow that procedure, and has
19 || provided this court with no explanation whatsoever for its failure.
20 15. Even if plaintiff had filed a motion challenging the confidential
21 |{designation with Magistrate Judge McDermott, and even if Experian had won
22 || that motion, Experian still would have had to file an application to seal
23 || pursuant to the Court’s Standing Order. Plaintiff has no mechanism to obtain a
24 || sealing order for Experian documents—no access to Experian witnesses to
25 ||make the necessary showing of good cause, no ability to file documents on
26 || Experian’s behalf.
27 16. I gave Experian’s counsel repeated notices that piaintiff would be
28 || filing Experian’s allegedly confidential documents with plaintiffs opposition.
10
PLAINTIFF’S OPPOSITION TO COURT'S OSC RE SANCTIONS

 

 

 
Calge 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 12o0f13 Page ID #:1404

Oo Oo YN DH WH FF WY LP —

Mm Mw hw we NWN WY BR ORD ORO ORR Re Oe Se eS ele
CO ~~ OHO OF fF WwW BS CO wo HY DH wr B&B WH WH KS OC

 

 

My notices were all well within the time limits specified by the court’s
Standing Order for summary judgment motions.

17. | assumed that Experian would likewise follow the Standing Order
and move for a sealing order for plaintiff's exhibits. As detailed above,
Experian failed to do so within the time specified in the Standing Order.

18. Had Experian moved for a sealing order pursuant to the Court’s
Standing Order, I would have had a mechanism for sealing the exhibits, and

would have followed it.

19, Experian’s Application Constitutes Gamesmanship. Experian’s timing of
the application was calculated to make more difficult, if not impossible, the filing of
Plaintiff's summary judgment opposition papers. The obvious purpose of Experian’s
application was to interfere with the filing of Plaintiff's opposition papers, not because

the documents in question meet the tests for the sealing of documents.

20. I Have Kept Experian’s Confidential Documents Private Out of
Professional Courtesy and Because of a Long-Standing Professional Relationship
with Experian’s In-House Counsel Abril Turner: I make the following statement in

the fourth paragraph of Ex. 6, my April 5 email to Ms. Sun:

“T have a long and professional history with Abril Turner. As a courtesy
to her, I will do nothing to make the documents or deposition excerpts more
public (no posting on the internet, no sharing with other attorneys) until
resolution of your motion to seal. If you file a motion to seal, as mentioned, I

will be filing an opposition.”

I have observed the promise | made to Experian’s counsel. While I disagree

that the documents deserve confidential status, I have observed my promise and have

11

 

PLAINTIFF'S OPPOSITION TO COURT’S OSC RE SANCTIONS

 
Cae 2:17-cv-08704-DSF-JEM Document 68 Filed 04/16/19 Page 13 0f13 Page ID #:1405

not shared them with anyone who has not signed Experian’s confidentiality clause—

last page of Experian’s protective order.

Executed this 16th day of April, 2019 at Montrose, California. I declare under
penalty of perjury under the laws of the United States and the State of California that

the foregoing is true and correct.

/s/ Robert F. Brennan
Robert F. Brennan

OD OYA vA FW He

NM NB KH NH BW BD BRD BRD ORD mmm i ee a a ee
oO sD OH Sf WH NHN FS ST OHO CO sw KH wo Bb WY Ww —& S&S

12

 

PLAINTIFF'S GPPOSITION TO COURT’S OSC RE SANCTIONS

 

 

 
